Name: Regulation (EEC) No 2747/75 of the Council of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281/82 1 . 11.75Official Journal of the European Communities i REGULATION (EEC) No 2747/75 OF THE COUNCIL of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 1 . For the purposes ofArticle 19 ofRegulation (EEC) No 2727/75 quotations or prices on the world market shall be regarded as having reached the level of Community prices when they approach or exceed the threshold price. 2. The situation referred to in paragraph 1 shall be regarded as being likely to continue and deteriorate when an imbalance between supply and demand is established and where this imbalance is likely to persist, having regard to foreseeable production and market price trends . 3 . The Community market shall be regarded as being disturbed or threatened with disturbance, as a result of the situation referred to in paragraph 1 and 2, where international trade prices are so high as to impede the importation of products mentioned in Article 2 of Regulation (EEC) No 2727/75 into the Community, or provoke the exportation of such products from the Community, so as to put at risk the stability of the market or the security of supplies. Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/75 (*) of 29 October 1975 on the common organization of the market in cereals, and in particular the second paragraph of Article 19 thereof; Having regard to the proposal from the Commission; Whereas Article 19 of Regulation (EEC) No 2727/75 provides that, when the quotations or prices on the world market of one or more of the products mentioned in Article 2 of that Regulation reach the level of Community prices, and if that situation is likely to continue and deteriorate, thereby disturbing or threatening to disturb the Community market, the necessary measures may be taken; Whereas the general rules for applying these provisions, and in particular the criteria for establishing whether quotations or prices on the world market have reached the level of Community prices and for deciding whether the situation is likely to continue, should be laid down ; Whereas, to avoid disturbances on the Community market, it is necessary to ensure an adequate supply of cereals ; whereas, to this end, levies could be charged on exports and the issue of export licences could be totally or partially suspended; Whereas it is also necessary to establish criteria for calculating the export levies, having regard to the economic situation ; Whereas Community obligations to supply food aid are such that exports of products for that purpose should be excluded from the scope of this Regulation, Article 2 1 . Where the conditions specified in Article 19 of Regulation (EEC) No 2727/75 are met, in accordance with the criteria laid down in Article 1 , the following measures may be taken :  application of an export levy ; in addition, a special export levy may be the subject of a tendering procedure in respect of a fixed quantity,  fixing of a time limit for the issue of export licences,  total or partial suspension of the issue of export licences,  total or partial rejection of outstanding appli ­ cations for the issue of export licences .(*) See page 1 of this Official Journal. 1 . 11.75 Official Journal of the European Communities No L 281/83 2 . The measures provided for in paragraph 1 may be taken in respect of one or more of the products specified in Article 1 of Regulation (EEC) No 2727/ 75 where this is made necessary by market situation or the relationship between those products . 3 . The measures provided for in paragraph 1 shall be repealed at the latest as soon as it is found that, for a period of three consecutive weeks, the condition referred to in Article 1 ( 1 ) is no longer fulfilled. 3 . Where the situation on the world market or the specific requirements of certain markets so require, the export levy may be differentiated . 4. The export levy to be charged shall be that in force on the day of exportation. However, the export levy in force on the day on which the licence is applied for may, on application from the interested party lodged at the same time as the application for a licence, be applied to exports to be effected during the period of validity of that licence. 5 . No levy shall be applied to exports effected by way of food aid under Article 28 of Regulation (EEC) No 2727/75 . Article 4 1 . Detailed rules for the application of this Regu ­ lation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 2 . Following the same procedure and for each product :  the decision to institute the measures provided for in Article 2 and to discontinue the measures provided for in the second and third indents of Article 2 ( 1 ) shall be taken,  the export levy shall be fixed at regular intervals . 3 . If necessary, the Commission may introduce or modify the export levy. Article 3 1 . The following shall be taken into account when the export levy is being fixed for the products speci ­ fied in Article 1 (a ) and (b ) of Regulation (EEC) No 2727/75 : ( a) situation and trends :  as regards cereal prices and available quan ­ tities on the Community market,  as regards cereal prices and prices of products falling within the cereals sector on the world market ; (b ) the objectives of the common organization of the market in cereals, namely to balance that market both as regards supplies and as regards trade ; ( c) the need to avoid disturbances on the Community market ; (d ) the economic aspect of the exports . 2 . The factors listed in paragraph 1 shall apply when the export levy is being fixed for the products specified in Article 1 (c) and (d ) of Regulation (EEC) No 2727/75 , excluding products falling within heading No or subheadings 11.08 A I, 11.08 A III, 11.08 A IV, 11.08 A V, 11.09, 17.02 B II, 17.05 B and 23.03 A I of the Common Customs Tariff. In addition, the follow ­ ing specific factors shall be taken into account : (a ) prices ruling for cereals on the various Com ­ munity markets ; ( b ) quantity of cereals required to manufacture the products concerned and, where appropriate, the value of by-products ; (c ) possibilities and conditions of sale on the world market for those products . Article 5 In an emergency the Commission may take the measures provided for in the third and fourth indents of Article 2 ( 1 ). It shall notify its decision to the Member States and shall publish it on the notice boards at its headquarters . The measures shall , by virtue of such decision, be applied to the relevant products from the date speci ­ fied to this end ; this day shall be subsequent to that of notification . The decision on the measures provided for in the third indent of Article 2 ( 1 ) shall be applicable for a period not exceeding seven days . No L 281/84 Official Journalvof the European Communities 1 . 11 . 75 Article 6 2. References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation. Article 7 This Regulation shall enter into force on 1 November 1975 . 1 . Council Regulation (EEC) No 1968/73 (*) of 19 July 1973 laying down general rules to be applied in the event of the cereals market being disturbed, as last amended by Regulation (EEC) No 86/75 (2 ), is hereby repealed. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA H OJ No L 201 , 21 . 7. 1973 , p. 10. (2) OJ No L 11 , 16. 1 . 1975, p. 2.